This case was tried by a jury in the court below.
IIowe, J.
The plaintiff, representing herself to be sole heir, with benefit of inventory, of Elijah Smith, deceased, brought this suit to nullify a disguised donation of certain property alleged ’to have been made by Smith to the defendant, his concubine, and to declare such property to belong to the succession of Smith.
The cause was tried by a jury who rendered a verdict for defendant, and plaintiff appealed.
We have given a careful examination to the testimony in this case, and are not satisfied that the verdict was erroneous.
The property in question was not conveyed by Smith to defendant, but by third persons. It is not established with' legal certainty that the purchase money was not the defendant’s, or that the transactions wrere really donations from Smith to defendant, in disguise. Nor is it established with legal certainty that, even if the money paid by defendant for the property was donated to her by Smith, it exceeded iu amount one-tenth of his movable property. Rev. C. C. 1481.
Judgment affirmed.
Rehearing refused.